               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RAYMOND J. BERGERON DAVILA,

                       Plaintiff,
                                                    Case No. 17-CV-1756-JPS
 v.

 MELISSA MORAN, STEVEN CLOPE,                                        ORDER
 ANTHONY BOSE, ROBERT
 MASTRONARDI, DANIEL
 ECKBLAD, and JOHN DOES,

                       Defendants.


       On October 31, 2018, the Court ordered Plaintiff to respond to

pending discovery requests from Defendants no later than November 14,

2018. (Docket #59). The Court warned Plaintiff that failure to do so would

result in the dismissal of this action. Id. On November 19, 2018, Defendants

filed a letter with the Court indicating that they have not received Plaintiff’s

discovery responses. (Docket #60). Defendants also filed a motion for

summary judgment on October 1, 2018. (Docket #51). Plaintiff’s response to

that motion was due on or before October 31, 2018. Civ. L. R. 56(b)(2). That

date has long since passed and the Court has not received any response to

the motion or other communication from Plaintiff. Defendants’ motion may

thus be granted by default. Civ. L. R. 7(d). For both of these reasons, the

Court will dismiss this action with prejudice.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #51) be and the same is hereby GRANTED; and
     IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 2 of 2
